443 F.2d 381
UNITED STATES of America, Appellee,v.Barry HECK, Appellant.
No. 943, Docket 71-1079.
United States Court of Appeals, Second Circuit.
Argued June 1, 1971.Decided June 1, 1971.

John S.Clark, New York City, for appellant.
Bruce W. Solow, Asst. U.S. Atty.  (Edward R. Neaher, U.S. Atty. for Eastern District of New York, David G. Trager, Asst. U.S. Atty., of counsel), for appellee.
Before CLARK, Associate Justice,1 SMITH, Circuit Judge, and ZAVATT, District Judge.2
PER CURIAM:


1
We affirmed in open court the appellant's conviction in the United States District Court for the Eastern District of New York, Orrin G. Judd, Judge.



1
 Sitting by designation


2
 Senior District Judge for Eastern District of New York, sitting by designation